Citation Nr: 0522445	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
condition (retropatella pain syndrome).

2.  Entitlement to service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 3, 1989, to 
February 21, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the veteran's application to reopen a previously 
denied claim of service connection for a right knee condition 
and denied the veteran's claim for service connection for a 
lumbar spine condition.  In January 2004, the Board remanded 
the issues to the RO for further action.  In April 2005, the 
veteran testified before the Board at a hearing that was held 
at the Houston, Texas RO.  

Although the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen his claim for 
service connection for a right knee condition, the Board must 
independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that no new and 
material evidence has been received regarding the right knee 
condition claim.




FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The claim for service connection for a right knee 
condition was previously denied in a November 1990 rating 
decision; the veteran did not appeal that decision.

3.  Evidence received since the November 1990 decision is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim.

4.  The veteran does not have a current diagnosis of a lumbar 
spine condition, nor has any lumbar spine condition been 
related to his active service.


CONCLUSIONS OF LAW

1.  The November 1990 RO decision is final and new and 
material evidence has not been submitted to reopen a claim 
for service connection for a right knee condition.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  A claimed lumbar spine condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in November 1990, the RO denied the 
veteran's claim for service connection for a right knee 
condition.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the November 1990 decision is final 
because the veteran did not file a timely appeal from it.

The claim for entitlement to service connection for a right 
knee condition may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
June 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records 
and the veteran's own statements.  The RO found that the 
veteran's right knee condition existed prior to service and 
was not aggravated by service, and his claim was denied.

After the denial of his claim for service connection for a 
right knee condition, the veteran sought to reopen the claim 
in June 2002.  The Board finds that the evidence received 
since the last final RO decision is cumulative of other 
evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.

Evidence received since the last final RO decision includes 
the veteran's personal statements in writing and in testimony 
before the Board that, since injuring his knee in boot camp, 
he has continuously and increasingly had trouble with right 
knee pain and instability; and a statement written by the 
veteran's high school athletic trainer, which states that the 
veteran did not, to his knowledge, suffer any injuries while 
he participated in high school athletics.

While the veteran's statements are new, in the sense they 
were not before agency decision makers in November 1990, they 
are not material, for they are mainly cumulative of 
statements previously recorded at the time of the November 
1990 rating decision.  As he has not made any new factual 
allegations relating his current right knee problems (pain, 
swelling, and instability) to his service; those statements 
are not material.  Moreover, as a layperson without 
ostensible medical expertise, the veteran is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While he can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to a particular circumstance, such as any in-service 
right knee injury.  Similarly, while the athletic trainer's 
statement is new, in the sense that it was not before the RO 
in November 1990, it is not material, as the trainer does not 
relate the veteran's current right knee condition with his 
service, and even if he did, he also is ostensibly not 
qualified to find an etiological relationship to his service.  
See Espiritu, supra.  Furthermore, that statement does not 
raise a reasonable possibility of substantiating the claim.

Although the veteran has submitted new evidence that was not 
before the RO in November 1990, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted since the 
November 1990 rating decision.  Thus, the claim for service 
connection for a right knee condition is not reopened and the 
prior RO decision remains final.  



Service Connection 

The veteran contends that he injured his back during service 
and is therefore entitled to service connection for a lumbar 
spine condition.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2004).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The veteran alleges that he complained of back pain in 
January 1989 when he first injured his knee during basic 
training.  The veteran's service medical records, however, 
are negative for any treatment related to the back.  The 
report of medical history upon examination at entrance in 
October 1988 shows that the veteran's back was found to be 
normal; on the accompanying report of medical history he 
indicated that he had no current or prior back problems.  The 
veteran's discharge examination in February 1989 is also 
negative for any back condition.  Chronicity in service can 
therefore not be established, and a showing of continuity of 
symptoms after discharge is required to support the veteran's 
claim.  38 C.F.R. § 3.303(b).  

With regard to the continuity of post-service symptomatology, 
the veteran claims that following service he has had chronic 
but intermittent back spasms, which on two occasions required 
emergency treatment at the Orange Memorial Hospital.  The 
first occasion was in 1995, and the second was several years 
after that.  The Board notes that VA requested related 
treatment records and the names of attending physicians or 
therapists from the veteran, who in March 2003 notified VA 
that he had been unable to obtain these records because the 
hospital had changed owners more than once since the initial 
date of his treatment.  Accordingly, there is no evidence on 
record which indicates that the veteran has ever complained 
of, been treated for or currently has a lumbar spine 
condition.  The veteran's allegations of  continuity of 
symptomatology since service are therefore not corroborated 
by other evidence.  The evidence as a whole shows no 
continuity of symptomatology of a lumbar spine condition 
since service.  38 C.F.R. § 3.303(b) (2004); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  There is no probative 
record of any lumbar spine condition after his separation 
from service.

The Board has also considered the veteran's claims that he 
has a lumbar spine condition related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board notes that the veteran testified that he was 
entitled to service connection for a lumbar spine condition 
as secondary to his right knee condition.  His right knee 
condition is not currently service-connected, and thus there 
can be no secondary service connection for any condition 
allegedly due to an in-service injury relating to the right 
knee.

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. at 426, 430 (1994).  As there is no legal basis for 
an award of secondary service connection for a left knee 
condition, the claim must be denied as a matter of law.  Id.

In the present case, there is no competent medical evidence 
that the veteran currently has a lumbar spine condition that 
has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed right 
shoulder condition and the veteran's service.  Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 (1997).  
The Board concludes that a lumbar spine condition was not 
incurred in or aggravated by the veteran's service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in July 2002.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  VA sent the appellant 
correspondence in June 2002 and in February 2004; and 
statements of the case in November 2002 and in October 2004 
which included the full text of 38 C.F.R. § 3.159.  There was 
no harm to the appellant, as VA made all efforts to notify 
and to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the appellant's possession.  Any 
defect with regard to the timing and content of the notices 
to the appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  See Wood, supra.  Thus, VA has complied 
with all duties to assist the appellant in securing relevant 
evidence.




ORDER

The application to reopen the claim for service connection 
for a right knee condition is denied.

Service connection for a lumbar spine condition is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


